DETAILED ACTION
This is in response to amendment filed on May 17, 2021. Claims 1-29 and 31 have been cancelled. Claims 30 and 32-50 are pending in this application.
Allowable Subject Matter
Claims 30 and 32-50 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on May 17, 2011.
Regarding independent claims 30, 49 and 50, the closest art, Chen et al. (US 20140040276 A1) discloses a time-series dataset (Fig.2-Fig.3, steps 210 and 310; ¶[0033]-[0034], Chen, i.e., receiving time series datasets); (b) automatically generating, using the electronic indicia of the time-series dataset (Fig.2-Fig.3, step 264 and 364; ¶[0003] and [0068]-[0069] and [0088], Chen, i.e., assembling coded values into data package that are arranged in order of timestamps), each time-slice data subset includes, for each data field of the corresponding designated subset of the multiple data fields (¶[0033]-[0034], [0068]-[0069] and [0087]-[0088], Chen), , a corresponding FV data string in a corresponding time-slice data subset with an earlier TSTI (¶[0033]-[0034], [0068]-[0069] and [0087]-[0088], Chen), and (c) automatically storing in a computer-searchable format the electronic indicia generated in part (b) on one or more tangible, non-transitory computer-readable media of the computer system that are operatively coupled to one or more electronic processors of the computer system (Fig.2-Fig.3, steps 266-268 and 366; ¶[0072]-[0073] and [0082]-[0083], Chen, i.e., storing the created time series package in database). Ripley et al. (US 2004/0078364 A1) disclose multiple searchable datasets indexing (Figs.11-13 and ¶[0128]-[0129], i.e., horizontal partitioning groups of records “rows” in searchable datasets and vertical partitioning groups of data attributes “columns” in searchable datasets). However, the prior art fails to disclose or suggest the claimed provision “generating, from a time-series dataset, multiple time-slice datasets; the multiple time-slice datasets constitute a data structure separate and distinct from the originating time-series dataset….each one of multiple data fields, the time-series dataset includes one or more “datapoints” made up of a FV and its corresponding FVTI. Each time-slice dataset is characterized by a corresponding time-slice time index (TSTI), and includes (directly or via a pointer to an earlier time-slice dataset) for each data field of a selected subset only a single FV and its corresponding FVTI, each FV/FVTI pair that is included in a given time-slice dataset represents the latest “datapoint” in the time-series dataset that is earlier than the TSTI of the given time-slice dataset. “Earlier” can be defined to either include or exclude datapoints for which FVTI is the same as TSTI” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        June 5, 2021